IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-77,102-01


EX PARTE WALTER CORTEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-07-30377-V IN THE 292ND DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of indecency with
a child by contact and sentenced to seven years' imprisonment.  He  did not appeal his conviction. 
	The writ application was remanded to the trial court on March 21, 2012 for findings of fact
and conclusions of law addressing Applicant's claim that his plea was involuntary due to counsel's
ineffectiveness. Ex parte Cortez, WR-77,102-01 (Tex. Crim. App. Mar. 21, 2012) (unpublished).
The order required resolution of the issues within 90 days and contained a 120-day deadline for
submission of a supplemental transcript containing, inter alia, the trial court's supplemental findings
of fact and conclusions of law.
	This Court has before it a motion for extension of time, filed by the Writ Master appointed 
to aid the trial court in resolving the issues raised in the March 2012 remand order. According to the
motion, the Writ Master was appointed on June 11, 2012, and Applicant was appointed counsel on
June 22, 2012. According to the Writ Master's motion, he was appointed 82 days after the writ
application was remanded to the trial court, with just over one week left to resolve the issues raised
in the remand order. 
	The Writ Master's motion for extension of time is granted. The issues raised in the March
21, 2012 remand order shall be resolved within 90 days of this order. A supplemental transcript
containing all affidavits and interrogatories or the transcription of the court reporter's notes from any
hearing or deposition, along with the trial court's supplemental findings of fact and conclusions of
law, shall be returned to this Court within 120 days of the date of this order.   
	The trial court is ordered to make specific findings detailing the circumstances that led to the
Writ Master's belated appointment.  The issue shall be resolved within 30 days of this order. A
supplemental transcript containing the trial court's findings addressing this issue and any supporting
documentation or evidence shall be returned to this Court within 40 days of the date of this order. 
No extensions of time will be considered by this Court. 


Filed: July 16, 2012
Do not publish